Per Curiam. The procedural background in this matter is set forth in our per curiam opinion delivered on December 18, 1997. Street v. State, 330 Ark. 853, 956 S.W.2d 866 (1997). Attorney A. Wayne Davis, counsel for appellant Linda Street, was cited to appear before this court on January 15, 1998, at 9:00 a.m. to show cause why he should not be held in contempt of this court for his failure to perfect appellant Street’s appeal in a timely manner. Id. Although John Wesley Hall, Jr., appeared on January 15, 1998, in his capacity as counsel for Mr. Davis, Mr. Davis did not appear. At approximately 7:30 a.m. on January 15, 1998, Mr. Davis tendered to this court by facsimile the following pleadings: Entry of Not Guilty Plea, Motion for Continuance, and Motion for Reconsideration, for Rule on the Clerk and for Reinstatement of Appeal. All of these pleadings were tendered pro se, and none of the averments in the pleadings were made under oath. Mr. Hall stated to this court that he knew nothing about the pleadings tendered by Mr. Davis, pro se. In fact, Mr. Hall stated that, notwithstanding several recent attempts to contact Mr. Davis, he had not been able to talk to him before the show-cause hearing.  Because Mr. Davis failed to appear before this court on January 15, 1998, as ordered by per curiam order on December 18, 1997, we hereby order the State Police to take immediate custody of Mr. Davis and deliver him forthwith to the Pulaski County Detention Facility, where he shall be held until such time as his appearance can be scheduled before this court.